Filed 2/24/22 P. v. Soto CA5
Opinion following transfer from Supreme Court




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


        IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                   FIFTH APPELLATE DISTRICT

 THE PEOPLE,
                                                                                             F078925
           Plaintiff and Respondent,
                                                                              (Super. Ct. No. VCF240382B)
                    v.

 CHRISTIAN ABRAHAM SOTO,                                                                  OPINION
           Defendant and Appellant.



                                                    THE COURT*
         APPEAL from a judgment of the Superior Court of Tulare County. Gary L.
Paden, Judge.

         Jean M. Marinovich, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Xavier Becerra and Rob Bonta, Attorneys General, Michael P. Farrell, Assistant
Attorney General, Christina H. Simpson, Julie A. Hokans and Clara M. Levers, Deputy
Attorneys General, for Plaintiff and Appellant.
                                                        -ooOoo-




         *Before Levy,      Acting P.J., Peña, J. and DeSantos, J.
                                      INTRODUCTION
       Nine years ago, defendant Christian Abraham Soto pled guilty to attempted
murder under an aiding and abetting theory in lieu of trial. After the passage of Senate
Bill No. 1437 (2017–2018 Reg. Sess.) (Senate Bill 1437), defendant petitioned for relief
in the trial court under Penal Code section 1170.95, but the court denied his petition for
failure to state a prima facie case since defendant entered a plea to attempted murder as
opposed to murder. (Undesignated statutory references are to the Penal Code.) On
appeal, defendant contended the trial court erred in denying his petition because due
process and equal protection required extension of the petitioning procedure provided for
in section 1170.95 to defendants, like him, who were convicted of attempted murder
under the natural and probable consequences doctrine. In our initial opinion we affirmed
the court’s order denying defendant’s petition on the grounds defendant was ineligible for
relief under the plain language of section 1170.95, which limited relief to defendants
convicted of murder under a now prohibited theory.
       Defendant petitioned for review. The California Supreme Court granted the
petition and transferred the case back to this court to reconsider it in light of newly
enacted Senate Bill No. 775 (2021–2022 Reg. Sess.) (Senate Bill 775), which became
effective January 1, 2022 and amended the language of section 1170.95. We requested
and received supplemental briefing on the impact of Senate Bill 775 on this case.
       Having now reconsidered the case, including the agreement of the parties that the
court’s order on defendant’s petition should now be reversed and remanded, we will
reverse the order denying the petition for resentencing and remand the matter to the
superior court with directions to appoint defendant counsel and to hold further
proceedings consistent with section 1170.95.
                                 FACTUAL BACKGROUND
       In January 2011, defendant pled no contest to nonpremeditated attempted murder
(§§ 187, 664) and disturbing the peace (§ 415, subd. (1)), with a firearm enhancement

                                              2.
(§ 12022.53, subd. (c)) and a criminal gang enhancement (§ 186.22, subd. (b)). Pursuant
to the plea agreement, as to the attempted murder conviction, defendant was sentenced to
state prison for five years with an additional consecutive 20 years for the firearm
enhancement, for a total of 25 years. He was also sentenced to an additional two years
for the section 415 charge, which was ordered to run concurrently, and the criminal gang
enhancement was stayed. At the sentencing hearing, the parties stipulated defendant was
“being convicted on an aiding and abetting theory, he’s not the shooter.”
       Eight years later, in February 2019, defendant petitioned for resentencing pursuant
to Senate Bill 1437. In his petition, defendant argued his attempted murder conviction
should be stricken in light of the abrogation of the natural and probable consequences
doctrine. The trial court denied defendant’s request for resentencing, noting he entered a
plea to attempted murder on January 28, 2011, and could not establish eligibility for
resentencing.

                                        DISCUSSION
       In light of the passage of Senate Bill 775 and its amendments to the language of
section 1170.95, the parties now agree defendant is entitled to a remand for the court to
reconsider his petition for relief. We agree with the parties.
I.     Senate Bills 1437 and 775
       On September 30, 2018, the Governor signed Senate Bill 1437, which became
effective on January 1, 2019. Senate Bill 1437 “amend[ed] the felony murder rule and
the natural and probable consequences doctrine, as it relates to murder, to ensure that
murder liability is not imposed on a person who is not the actual killer, did not act with
the intent to kill, or was not a major participant in the underlying felony who acted with
reckless indifference to human life.” (Stats. 2018, ch. 1015, § 1, subd. (f).) This was
accomplished through amendments to sections 188 and 189. (Stats. 2018, ch. 1015,
§§ 2–3.)



                                             3.
       The legislation also added section 1170.95, providing a procedure by which
defendants whose cases are final can seek retroactive relief if the changes in the law
affect their previously sustained convictions. (Stats. 2018, ch. 1015, § 4.) Previously,
section 1170.95 permitted those “convicted of felony murder or murder under a natural
and probable consequences theory [to] file a petition with the court that sentenced the
petitioner to have the petitioner’s murder conviction vacated and to be resentenced on
any remaining counts ….” (Id., subd. (a).)
       Pursuant to Senate Bill 775, effective January 1, 2022, the Legislature amended
the language of section 1170.95, in part, by expressly permitting persons convicted of
attempted murder under the natural and probable consequences doctrine to petition for
relief. (Stats. 2021, ch. 661, § 2.)
       Accordingly, under the amended statute, an offender may file a petition under
section 1170.95 where all three of the following conditions are met:

              “(1) A complaint, information, or indictment was filed against the
       petitioner that allowed the prosecution to proceed under a theory of felony
       murder, murder under the natural and probable consequences doctrine or
       other theory under which malice is imputed to a person based solely on that
       person’s participation in a crime, or attempted murder under the natural and
       probable consequences doctrine[;]

             “(2) The petitioner was convicted of murder, attempted murder, or
       manslaughter following a trial or accepted a plea offer in lieu of a trial at
       which the petitioner could have been convicted of murder or attempted
       murder[; and]

             “(3) The petitioner could not presently be convicted of murder or
       attempted murder because of changes to Section 188 or 189 made effective
       January 1, 2019.” (§ 1170.95, subd. (a)(1)–(3).)
       Upon receiving a petition, if the petitioner has requested counsel, the court must
appoint counsel to represent the petitioner. (§ 1170.95, subd. (b)(3).) “After the parties
have had an opportunity to submit briefings, the court shall hold a hearing to determine
whether the petitioner has made a prima facie case for relief.” (§ 1170.95, subd. (c).) If


                                             4.
the petitioner makes a prima facie showing that the petitioner is entitled to relief, the
court “shall issue an order to show cause.” (Ibid.) “If the court declines to make an order
to show cause, it shall provide a statement fully setting forth its reasons for doing so.”
(Ibid.) Within 60 days after the order to show cause has issued, the trial court must then
hold a hearing “to determine whether to vacate the murder, attempted murder, or
manslaughter conviction and to recall the sentence and resentence the petitioner on any
remaining counts in the same manner as if the petitioner had not previously been
sentenced, provided that the new sentence, if any, is not greater than the initial sentence.”
(§ 1170.95, subd. (d)(1).)
II.    Analysis
       Defendant previously conceded the plain language of former section 1170.95 did
not provide him with an avenue for relief because he was convicted of attempted murder.
However, he argued due process and equal protection principles required extension of the
remedial procedure provided for in section 1170.95 to defendants convicted of attempted
murder under the natural and probable consequences doctrine. Now, with the passage of
Senate Bill 775, the parties agree defendant is entitled to a remand for the trial court to
reconsider his petition. We agree with the parties.
       Under the plain language of amended section 1170.95, defendant, who pled guilty
to attempted murder in lieu of going to trial, may seek relief through the petitioning
procedure provided therein. And neither party argues, nor can we conclude, the record
before us conclusively establishes defendant is otherwise categorically ineligible for
relief. Thus, defendant is entitled to a remand for the trial court to reconsider his petition
in light of the new legislation. On remand, defendant is entitled to the appointment of
counsel during the continued petition proceedings and the trial court must determine
whether he has stated a prima facie case for relief under section 1170.95. (§ 1170.95,
subd. (c).) If the court finds a prima facie case is stated, it shall issue an order to show



                                              5.
cause and hold a hearing “to determine whether to vacate the … attempted murder
conviction and to recall the sentence and resentence [defendant] on any remaining counts
in the same manner as if [he] had not previously been sentenced, provided that the new
sentence, if any, is not greater than the initial sentence.” (§ 1170.95, subd. (d)(1).) We
express no opinion as to the appropriate outcome of any further proceedings.
                                       DISPOSITION
       We reverse the court’s order denying defendant’s petition and remand for further
proceedings consistent with section 1170.95, as amended by Senate Bill 775.




                                             6.